Title: Memorandum from Tench Coxe, 3 February 1802
From: 
To: 


          Regulations of Navigation by the Government of the United States.
          It has been suggested, that the United States would form a more principled, stable and safe commercial system, by taking measures for a perfect freedom and equality of commerce between them and any considerable foreign nation, which would be willing to reciprocate the same—
          This reciprocity to extend to all the dominions of the two countries in order to render it just & equal.
          But as France may, according to her arretè of 1784, confine our intercourse with her Sugar Colonies to one or two ports on an island & to particular commodities, contemplating our going to Bourdeaux for her colonial Sugars, and as England may exclude us from her Sugar colonies agreably to her ancient navigation System, & as Spain may continue to exclude us, it is necessary for us to consider ourselves, by anticipation, in such a restricted or excluded situation, and to determine what means of relief to our trade & agriculture we may be able to pursue.
          To impose a duty upon foreign ships beyond our begets foreign countervailing duties, and burdens by the two Duties the foreign and american carriers of our produce, and bringers of our supplies. These Tonnages fall on the producer and upon the consumer, and give no preference, in the End, to our ships.
          To impose duties upon all foreign goods from those places, much of which we must consume, and much of wch. are of kinds we do not raise imposes a duty upon the american consumer, but does not gain the prohibited advantage to our Ships—
          To acquire the lights necessary to take one safe and equitable step from the ground of freedom and reciprocity, some reflections on our political œconomy, as connected with this subject, are thrown out in the Aurora of this day under the signature of Franklin. They were begun by a recurrence to first principles and passing to facts. From these suggestions of a line of conduct arose never before in the mind of the writer.
          Since they were committed to paper, reflexion has shewn that we have unconsciously taken some steps connected with these principles; and if the internal revenue system shall be repealed, they will be sufficiently acted upon to enable us to form some Judgment of their soundness and present practicability. The common spirits of the British Windward Islands are dutied at 25 Cents. Our rival grain spirits on the repeal will be at nought in the Scale. If the growth of new American productions, not eatable, or the increase of manufacturers do not keep up the prices of our grain, domestic spirits, undutied, will occasion the shipment to Europe, often in our vessels, of much of the British Windward Island Rum. So of their other rums. Perhaps it may be found expedient to advance the duty upon the principles contemplated in this note and in Franklin.
          Feby. 3. 1802.
        